Citation Nr: 0217800	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  00-03 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
postoperative residuals of a right wrist fracture.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1979 to July 1989.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an 
August 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, 
which denied a rating in excess of 40 percent for a right 
wrist fusion.  The claims file was subsequently 
transferred to the RO in Reno, Nevada, pursuant to the 
veteran's relocation.  The veteran testified at a personal 
hearing at the RO in February 2000.  

In May 2001, the RO denied the veteran's claims of 
entitlement to service connection for a right shoulder 
disorder, and for a skin disorder.  He initiated an appeal 
of those denials, but in an October 2002 written statement 
withdrew his appeal on those issues.  


FINDINGS OF FACT

The veteran is right-handed; his right wrist is fused in 
neutral position, and with no ulnar or radial deviation.


CONCLUSION OF LAW

A rating in excess of 40 percent for postoperative 
residuals of a right wrist fracture is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5214 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became 
law.  Regulations implementing the VCAA have now been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The VCAA eliminates the concept of a well-
grounded claim, and provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  The VCAA and implementing regulations 
apply in the instant case.  See VAOPGCPREC 11-2000.  

The RO did not have the benefit of the explicit provisions 
of the VCAA when it first adjudicated this claim in August 
1998, and has not reviewed the claim specifically under 
the regulations implementing the VCAA.  However, the Board 
finds that there has been substantial compliance with the 
pertinent mandates in the VCAA and implementing 
regulations, and that no further notice or assistance is 
indicated.  In January 2002 the veteran expressly waived 
any further review of this claim by the RO.  The veteran 
was advised of the VCAA in a September 2002 statement of 
the case (SOC).  That SOC also advised the veteran of his 
and VA's respective responsibilities in the development of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Well-groundedness is not an issue.  In the August 
1998 RO decision, and in a May 2000 supplemental statement 
of the case, the veteran was given notice of the 
information and medical evidence necessary to substantiate 
his claim, and of what was of record.  

The RO has obtained the veteran's service medical records, 
VA medical reports, and all identified records from 
private medical care providers.  He has been accorded VA 
examination.  There is no indication that there is any 
relevant evidence outstanding.  The veteran is not 
prejudiced by the Board's review of the case based on the 
current record.  

Background

Service medical records reveal that the veteran injured 
his right hand when he slipped and fell on ice in March 
1988.  X-rays showed a fracture of the right scaphoid.  
The wrist did not heal despite casting, and in September 
1988 he underwent an open reduction internal fixation with 
a left iliac crest bone graft.  The report of examination 
on his separation from service shows a diagnosis of 
nonunion of the right scaphoid.  The record shows that the 
veteran is right-handed.  By a February 1990 rating 
decision, the RO granted service connection for residuals 
of a right wrist fracture, rated 10 percent disabling.  

In March 1993, the veteran underwent a four quadrant right 
wrist fusion.  In March 1994, the RO increased the rating 
to 40 percent.  In December 1994, the veteran was admitted 
to a VA medical facility after complaining of continued 
right wrist pain, and a complete right wrist fusion was 
performed. 

In November 1997, the Board denied a rating in excess of 
40 percent for the veteran's service-connected right wrist 
fusion (but assigned a separate 10 percent rating for the 
scar). 

A January 1998 report of orthopedic examination by a 
private physician reveals that the veteran's right wrist 
showed "excellent fusion," and there was no evidence of 
any need for revision at the fusion site.  The physician 
reported that the veteran's complaints of right wrist pain 
were most likely related to the fact that the tendons 
needed to glide over the area of the plate and fusion, and 
that there would always be some associated level of 
discomfort.  There were no inflammatory changes such as 
crepitation or swelling.  There was stiffness at the 
metacarpal phalangeal joints, secondary to the placement 
of the plate.  The physician reported that the veteran was 
stable, and there was no reason to change the level of use 
or the level of medical intervention.  He opined that the 
veteran had basically reached maximum medical improvement, 
and no further interventions were indicated on a surgical 
or therapeutic basis.  In an addendum to the examination 
report, the physician stated:

[C]onsidering that [the veteran] shows 
that he has an excellent fusion of the 
wrist, essentially what this means is 
that he will have no motion in flexion, 
extension or radial ulnar deviation at 
the wrist.  The only motion that he 
will have, with regard to the wrist, is 
supination and pronation.  
VA medical records include a May 1998 outpatient report 
showing that the veteran complained that his right hand 
knuckles "lock up."  Examination revealed nodules over the 
palmar aspect of the metacarpal phalangeal joints of the 
right hand.  The diagnosis was hardware problems, and 
stenosing nodular tenosynovitis of the right hand.  

In February 1999 A VA X-ray showed a metallic plate 
bridging the 3rd metacarpal and radius, with absence of the 
proximal row of carpal bones.  A VA report of nuclear bone 
imagining reveals a slight decrease of all blood flow to 
the right hand.  Degenerative joint disease was 
considered, but the films revealed no evidence of 
osteomyelitis, and the findings were "consistent with 
surgery and radiocarpal fusion."  A report of outpatient 
care in February 1999 reveals that the veteran continued 
to complain of right hand pain.  Examination revealed 
swollen and tender metacarpal phalangeal joints, with no 
effusion.  The diagnosis was synovitis with hardware.  

At the February 2000 hearing, the veteran complained of 
severe swelling in his right wrist and thumb.  He reported 
that his wrist has very little mobility, and popped and 
swelled if he moved his wrist the wrong way or awkwardly 
in daily activities.  He stated that there was nothing 
else anyone could do for his wrist, and that he was told 
the only other option would be amputation and a 
prosthesis.  He reported that an examination revealed 
arthritis in the wrist.  

On March 2000 VA skin examination a steel plate was noted 
on the dorsum of the wrist, covering the wrist of the 
right forearm and hand. 

On VA joints examination in March 2000, the veteran 
reported that his wrist surgeries had provided no 
improvement.  He rated the intensity of his right wrist 
pain at 8 on a scale of 1 to 10, and reported that he has 
constant pain in his right upper extremity with use.  He 
used a volar splint on his right forearm to alleviate his 
symptoms.  He did not take medications, as he did not wish 
to take narcotic medications, and experienced too many 
side effects from non-steroidal medication.  He alleviated 
symptoms by limiting activity.  He reported that he had 
significant difficulty cooking and performing other simple 
activities of daily living.  His right wrist pain was 
primarily on the radial side of the dorsum of the wrist, 
which appeared to be in the distribution of the 
superficial branch of the radial nerve as well as the 
metacarpal phalangeal joints of his long, ring, and little 
fingers.

Examination revealed a well-fused right wrist without 
essentially any range of motion in terms of dorsiflexion, 
volar flexion, and radial or ulnar deviation.  There was 
no inflammation.  The veteran did not wince with 
manipulation of the wrist even though it was solidly 
fused.  He appeared to be hypersensitive at the dorsal 
aspect of the plate that was used to fuse the wrist.  That 
area was quite boggy and tender, and the veteran 
complained of active resisted extension over the area due 
to tendonitis.  There was decreased active range of motion 
at the metacarpal phalangeal joint of the long, ring, and 
little fingers on the right hand.  The examiner explained 
that it was difficult to discern the exact etiology of the 
right hand weakness, as well as the reduced range of 
motion of the fingers, as the veteran had a full passive 
range of motion.  There was no intrinsic atrophy.  
Sensation was intact with two-point discrimination of less 
than 5 millimeters.  He was able to oppose his thumb and 
small finger, although he did so in a manner that 
demonstrated some attempted weakness.  The diagnosis was 
"[s]tatus post right wrist injury with subsequent multiple 
operations and finally a total wrist fusion."

The examiner noted that the veteran displayed visual 
manifestations of pain with attempted range of motion of 
the right wrist and palpation at the dorsum radial aspect 
of the right hand.  The pain and loss of range of motion, 
as well as an apparent decreased grip strength, impaired 
the veteran's ability to function daily by reducing his 
ability to perform prolonged writing or typing and any 
significant lifting.  It appeared that the veteran may 
have a post-operative neuroma or neurapraxia of the 
sensory branch of the radial nerve.  The examiner noted 
that it was puzzling and incongruous that, although the 
veteran complained of significant weakness and pain in the 
metacarpal phalangeal joints in the right hand, X-rays of 
those joints were normal, and there was full passive range 
of motion without pain. X-rays showed the wrist was fused 
in a neutral position, which the examiner noted "by 
definition will reduce grip somewhat, however the forearm 
was not significantly shortened and passive range of 
motion is normal."  There was no scarring of the flexor 
tendons, and it was difficult to discern why the veteran 
was not able to demonstrate greater grip strength.  He was 
unable to voluntarily demonstrate greater grip strength. 

Outpatient records from a private medical facility, dated 
in January 2002, show diagnosis and treatment for right 
hand and wrist pain.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Where there is a question as to which of two 
evaluations apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  And when there 
is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

As the veteran is right-handed, his right wrist disability 
is rated as impairment of the major extremity.  Under 
38 C.F.R. § 4.71a, Code 5214, ankylosis of the major wrist 
in a favorable position (20 degrees to 30 degrees of 
dorsiflexion) warrants a 30 percent rating.  In any other 
favorable position, a 40 percent rating is warranted.  
Unfavorable ankylosis of the major wrist, in any degree of 
palmar flexion or with ulnar or radial deviation, is rated 
50 percent.  Extremely unfavorable ankylosis will be rated 
as loss of use of the hand under Diagnostic Code 5125.  

A rating in excess of 40 percent is not warranted for the 
veteran's right wrist disability.  Under the rating 
criteria in Code 5214, the veteran does not meet the 
criteria for a higher rating of 50 percent because he does 
not have unfavorable ankylosis of the wrist.  The wrist is 
not fixed in palmar flexion or with ulnar or radial 
deviation.  The 40 percent rating assigned contemplates 
the functional loss due to pain, weakness, and 
fatigability demonstrated by the veteran.  It is neither 
shown nor contended that there is unfavorable ankylosis.  
There is no question that the veteran has a serious right 
wrist disability that causes functional impairment and 
negatively impacts on his industrial and recreational 
abilities; however, for that level of severity, he has 
been assigned a 40 percent rating which contemplates this 
serious level of functional impairment.

The Board also finds that there is no other potentially 
applicable diagnostic code pursuant to which a rating in 
excess of the currently assigned 40 percent could be 
assigned for the veteran's service-connected right wrist 
disability.  (The scar is rated separately, and that 
rating is not at issue at present.)  The veteran's 
testimony is credible. However, it must be kept in mind 
that the evaluation already contemplates a rating in 
excess of the maximum evaluation for pure limitation of 
motion of the wrist.  See Johnston v. Brown, 10 Vet. App. 
80 (1997).  The rating is determined by the angle of 
ankylosis.  There is nothing to suggest loss of use or a 
degree of functional impairment exceeding ankylosis at a 
neutral angle.  

The rating schedule provides no basis for assigning a 
rating in excess of the 40 percent currently assigned.  
The doctrine of resolving reasonable doubt in a claimant's 
favor does not apply in this case as the preponderance of 
the evidence is against the veteran's claim.  




ORDER

A rating in excess of 40 percent for postoperative 
residuals of a right wrist fracture is denied.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

